COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Raymond Etheridge v. Northgate Vertical LP d/b/a Cressent North
                          Point Apartments

Appellate case number:    01-21-00595-CV

Trial court case number: 1159899

Trial court:              County Civil Court at Law No. 4 of Harris County

        On April 12, 2022, Appellant Raymond Ethridge filed a Second Motion to Extend Time
for Filing Appellant’s Brief, asking for an extension of time until thirty days after the corrected
reporter’s record is filed. Appellant’s motion is granted. Appellant’s brief is due May 31, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: April 21, 2022